OPINION — AG — ** NEPOTISM — SCHOOL DISTRICTS — TEACHER CONTRACT ** (1) TWO MEMBERS OF THE BOARD OF EDUCATION (SCHOOL BOARD) OF A DEPENDENT SCHOOL DISTRICT 'CANNOT' LAWFULLY, OVER THE OPPOSITION AND PROTEST OF THE THIRD MEMBERS, CONTRACT WITH AND HIRE AS A TEACHER FOR ITS SCHOOL, A PERSON RELATED WITHIN THIRD DEGREE AFFINITY TO SUCH THIRD MEMBER, (2) IT WOULD BE UNLAWFUL FOR SUCH BOARD OF EDUCATION TO ISSUE WARRANTS IN PAYMENT OF THE SALARY OF SUCH TEACHER, AND (3) THE COUNTY SUPERINTENDENT OF SCHOOLS SHOULD NOT APPROVE THE CONTRACT OF SUCH TEACHER. (SUPERINTENDENT OF SCHOOLS, TEACHER CONTRACT, SALARY WARRANTS) CITE: OPINION NO. JULY 15, 1941 — MCVEY, 70 O.S. 3-4 [70-3-4], 21 O.S. 481 [21-481] (J. H. JOHNSON)